         Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHELBY WILSON,

                            PLAINTIFF,

         v.
                                                  Civil Action No. _________________
 INDUSTRIAL COMMERCIAL
 CLEANING GROUP, INC.,                            JURY TRIAL DEMANDED

                          DEFENDANT.


                            COMPLAINT AND JURY DEMAND

       Plaintiff Shelby Wilson, by and through her undersigned attorneys, Bell & Bell LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                               PRELIMINARY STATEMENT

1.     This is an action for an award of damages, punitive damages, and other relief on behalf of

Plaintiff Shelby Wilson (hereinafter “Ms. Wilson” or “Plaintiff”), a former employee of Industrial

Commercial Cleaning Group, Inc. (hereinafter “ICCG,” the “Company” or “Defendant”). Ms.

Wilson has been harmed by the Defendant’s discrimination and harassment on the basis of her sex

and disability or perceived disability, and by Defendant’s retaliation for Ms. Wilson’s repeated

complaints about discrimination and harassment, retaliation for Ms. Wilson’s refusal to give in to

her supervisor’s sexual advances, retaliation for seeking accommodations for her disability and/or

perceived disability, and termination as a result of discrimination and retaliation. Additionally,

ICCG failed and refused to engage in a good faith, interactive process with respect to

accommodating Ms. Wilson’s disability.
          Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 2 of 13



2.     This action arises under Title VII of the Civil Rights Act of 1964, as amended by the Civil

Rights Act of 1991, 42 U.S.C. § 2000(e) et seq. (“Title VII”) and the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq. (“ADA”).

                               JURISDICTIONAL STATEMENT

3.     This Court has original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.

4.     The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. § 1343(4), which grants

the District Court original jurisdiction in any civil action authorized by law to be commenced by

any person to recover damages to secure equitable or other relief under any act of Congress

providing for the protection of civil rights.

5.     This Court has supplemental jurisdiction over any Pennsylvania state law claims alleged

herein pursuant to 28 U.S.C. § 1367.

6.     All conditions precedent to the institution of this suit have been fulfilled. On May 30, 2018,

Plaintiff timely filed a Charge of Discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”), which was dual-filed as a Complaint with the Pennsylvania

Human Relations Commission (“PHRC”). On February 21, 2019, the EEOC issued a Notice of

Right to Sue to Plaintiff. This action has been filed within ninety (90) days of Plaintiff’s receipt of

said Notice.1




1
 It has been less than one year since Ms. Wilson requested that her Charge of Discrimination be
dual-filed as a Complaint with the Pennsylvania Human Relations Commission for Defendant’s
violations of the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq. (“PHRA”). Ms.
Wilson will seek to amend her Complaint in this matter to add her PHRA claims once she has
exhausted her administrative remedy with respect to those claims.

                                                  2
           Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 3 of 13



                                               VENUE

7.      This action properly lies in the Eastern District of Pennsylvania, pursuant to 28 U.S.C. §

1391(b).

8.      This action properly lies in the Eastern District of Pennsylvania because significant

activities associated with the claims alleged took place in this judicial district, Plaintiff performed

her work for Defendant in this judicial district, Plaintiff was terminated in this judicial district, and

the claims arose in this judicial district.

                                              PARTIES

9.      Plaintiff Shelby Wilson is an adult female citizen and resident of Philadelphia,

Pennsylvania and the United States of America.

10.     Defendant Industrial Commercial Cleaning Group, Inc. is a Pennsylvania corporation with

a corporate office located at 14 S. Burnt Mill Road, Voorhees, New Jersey 08043 and a field office

located at 5319 Wissahickon Avenue, Philadelphia, PA 19144.

11.     Defendant does significant business within the Commonwealth of Pennsylvania.

12.     At all relevant times, employees of Defendant ICCG acted as agents and servants for

Defendant.

13.     At all relevant times, employees of Defendant ICCG were acting within the scope of their

authority and in the course of employment under the direct control of Defendant.

14.     At all times material hereto, Defendant ICCG acted by and through their authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment with

Defendant ICCG and in furtherance of Defendant ICCG’s business.




                                                   3
          Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 4 of 13



15.    This cause of action arose out of transactions or occurrences that took place in whole or in

part in Philadelphia, Pennsylvania. Defendant conducts substantial business within Philadelphia,

Pennsylvania.

16.    This Honorable Court has personal jurisdiction over the Defendant.

                                            FACTS

17.    Ms. Wilson was hired by the Company in or about July of 2017 as a Laborer out of its

Philadelphia field office location.

18.    As a Laborer for ICCG, Ms. Wilson handled, among other things, trash and debris removal,

and directing traffic and flagging.

19.    While employed by the Company, Ms. Wilson was a hardworking and dedicated employee

who performed her duties in a competent, efficient and satisfactory manner.

20.    Ms. Wilson has a respiratory condition, a disability, that causes her to suffer severe

respiratory issues when exposed to high levels of pollen and mold, and/or while working in certain

outdoor conditions such as woods and brush.

21.    Beginning in the Fall of 2017, the Company instructed Ms. Wilson to work in conditions,

such as woods and brush, that negatively affected her disability and medical condition. For over 6

(six) months, each time Ms. Wilson was required to work in such conditions, she requested that

the Company provide her safety equipment for her personal health and safety, including a mask or

respirator and coveralls.

22.    ICCG failed and/or refused to provide any of the safety equipment requested by Ms.

Wilson. Nor did ICCG engage in any good faith, interactive process with respect to

accommodating Ms. Wilson’s disability.




                                                4
         Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 5 of 13



23.    In late 2017 or early 2018, Ms. Wilson was hospitalized with respiratory issues due to

working in the unsafe conditions about which she had previously requested safety equipment.

24.    Ms. Wilson informed the Company about her hospitalization for her respiratory condition.

25.    During the week of July 23, 2018, subsequent to her hospitalization, the Company directed

Ms. Wilson to work in the conditions for which she had requested accommodations.

26.    Again, Ms. Wilson requested the safety equipment as an accommodation for her disability,

but again, the Company failed and/or refused to provide any safety equipment or any other

reasonable accommodation for Ms. Wilson’s medical condition and disability.

27.    In addition to discriminating against Ms. Wilson on the basis of her disability or perceived

disability, Ms. Wilson was subjected to constant egregious sexual harassment by her supervisor

throughout her employment at the Company.

28.    After reporting the offensive and inappropriate harassment, Ms. Wilson was subjected to

clear and immediate retaliation for reporting the behavior.

29.    Upon being hired by the Company, Ms. Wilson was supervised by Kevin Nicholson.

30.    From the beginning of her employment, Mr. Nicholson frequently made vulgar,

inappropriate, offensive and graphic sexual comments to Ms. Wilson at work. Such comments by

Mr. Nicholson directed to Ms. Wilson included, but were not limited to:

           a. “Do you shave your p*ssy?”

           b. “Do you like it to be licked?”

           c. “How do you and your girlfriend have sex?”

           d. “What positions do you and your girlfriend use?”

           e. “Do you and your girlfriend use toys?”

           f. “Did you ever mess with men before?”




                                                5
          Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 6 of 13



           g. “Do you like big d*cks?”

           h. “Can you take a d*ck?”

           i. “How do you like your p*ssy ate?”

31.    Mr. Nicholson also made other inappropriate and unsolicited comments to Ms. Wilson

based on her looks, such as:

           a. “You’re a pretty little girl;” and

           b. “You sexy little thing.”

32.    Mr. Nicholson also made vulgar and obscene gestures, such as grabbing his crotch while

asking Ms. Wilson, “Do you think you could take this horse?”

33.    Ms. Wilson repeatedly informed Mr. Nicholson that she objected to his offensive and

inappropriate comments, specifically stating that, “I don’t like you talking to me like that. It makes

me feel uncomfortable.”

34.    Despite her clear objections, the comments and conduct continued unabated.

35.    In addition to subjecting Ms. Wilson to sexual harassment and discrimination, Mr.

Nicholson repeatedly made graphic and sexually inappropriate comments about others that created

a sexually hostile work environment in the workplace.

36.    More specifically, Mr. Nicholson frequently made sexually explicit comments about

females he saw at work.

37.    For example, on one occasion, when Ms. Wilson and Mr. Nicholson were working near a

group of young schoolgirls, Mr. Nicholson commented, “I know they’re ready to suck some d*ck.”

38.    On another occasion, someone called in about some children throwing rocks. When Ms.

Wilson and Mr. Nicholson saw them, Mr. Nicholson chased the children away. Upon his return,

Ms. Wilson inquired what happened. Mr. Nicholson responded, “I’m gonna f*ck them.” Ms.




                                                   6
         Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 7 of 13



Wilson attempted to clarify his response, stating, “Do you mean that you’re going to f*ck them

up?” Mr. Nicholson responded, “No, I’m gonna f*ck them in their asses and send them home

naked to their parents. I hope they go to prison and get raped, like when I was in prison.”

39.    In October of 2017, Mr. Nicholson called Ms. Wilson’s personal cell phone and asked her

out.

40.    Ms. Wilson rejected Mr. Nicholson’s advances, stating “I don’t think of you like that.”

41.    Immediately after her rejection, Mr. Nicholson retaliated against Ms. Wilson by treating

her poorly at work and overly scrutinizing her job performance, in addition to continuing his

pattern of vulgar and inappropriate comments and conduct.

42.    Because Mr. Nicholson continued to sexually harass Ms. Wilson, and retaliate against her

for rejecting him, Ms. Wilson complained about the discrimination, harassment and hostile work

environment caused by Mr. Nicholson to the Company’s District Manager Butch Lewis.

43.    The harassment stopped briefly but, unfortunately, after approximately two weeks, Mr.

Nicholson resumed making inappropriate comments and acting inappropriately in the workplace

toward Ms. Wilson.

44.    Ms. Wilson thereafter submitted several additional complaints to Mr. Lewis and ICCG, but

Mr. Nicholson’s discrimination, harassment and retaliation continued.

45.    In addition, due to her complaints, Ms. Wilson began receiving threats of physical violence

from Mr. Nicholson’s girlfriend.

46.    On January 15, 2018, shortly after her most recent complaints, despite having never been

written up or disciplined in any way, Ms. Wilson was informed that she was being suspended for

three days.




                                                7
          Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 8 of 13



47.     Ms. Wilson’s suspension from ICCG was based on false, retaliatory reports by Mr.

Nicholson regarding Ms. Wilson’s job performance.

48.     On January 19, 2018, Ms. Wilson met with Company Consultant Ed Jordan, CEO and

President Kim Jordan, Mr. Lewis and Mr. Nicholson.

49.     At this meeting, Ms. Wilson again complained about discrimination, harassment and

retaliation.

50.     In response to Ms. Wilson’s reports of discrimination, harassment and retaliation, the

Company failed and/or refused to appropriately address and resolve Ms. Wilson’s concerns.

51.     Notably, ICCG did not demote or reprimand Ms. Wilson’s harasser, Mr. Nicholson, in any

way.

52.     Instead, ICCG retaliated by transferring Ms. Wilson to an unfavorable and objectionable

position on Mr. Lewis’ line.

53.     Prior to her transfer, Ms. Wilson’s hours were 7:30 a.m. to 4:00 p.m. She had been given

several overtime shifts and was paid time and a half for such overtime work.

54.     Following her transfer, Ms. Wilson was forced to work the hours of 4:00 a.m. to 12:00 p.m.

and she was no longer given the opportunity to work any overtime shifts.

55.     In addition, despite her objections, Ms. Wilson was told that she would now be paid under

the table for her work.

56.     On April 17, 2018, Ms. Wilson complained, through counsel, about the discrimination,

harassment and retaliation she had been subjected to by the Company.

57.     Again, ICCG retaliated against Ms. Wilson. Shortly after receiving Ms. Wilson’s written

complaint, the Company suspended Ms. Wilson for two weeks without pay.




                                                8
            Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 9 of 13



58.    The Company purported to suspend Ms. Wilson on the grounds that Ms. Wilson voluntarily

drove her personal vehicle to job sites when directed not to do so.

59.    Ms. Wilson had not received any write ups or disciplinary notices regarding her use of her

own car to go to work and it was only after she formally complained about discrimination,

harassment and retaliation that this became an issue.

60.    After her unwarranted and unjustified suspension, Ms. Wilson was put back on her original

line. However, the Company failed and/or refused to pay Ms. Wilson for approximately two weeks

of time that she has worked.

61.    Ms. Wilson also was still not permitted to work any overtime shifts.

62.    In addition, Ms. Wilson was now treated differently than her co-workers who had not raised

issues or complaints of harassment or discrimination.

63.    For example, despite being written up for using her personal vehicle to get to job sites, Ms.

Wilson was now required to use her personal vehicle to get to job sites, while other employees

were not.

64.    On July 27, 2018, the Company informed Ms. Wilson that she was no longer permitted to

work on a particular client’s contract.

65.    Notably, the client had expressed concerns regarding Ms. Wilson’s hesitation in working

in the conditions which exacerbated her disability and medical condition, for which she had

requested but had not received any accommodations.

66.    The Company informed Ms. Wilson that she would only be permitted to continue to work

for the Company if she accepted an alternate role in one of two other locations.




                                                 9
         Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 10 of 13



67.    Both locations offered for Ms. Wilson’s continued employment were located in Northern

New Jersey, which would result in at least a two-hour commute each way, and were limited to

weekend hours only.

68.    Neither of these options were a feasible or acceptable position for Ms. Wilson.

69.    On August 2, 2018, the Company terminated Ms. Wilson.

70.    Ms. Wilson has been discriminated against and harassed on the basis of her sex, and

retaliated against because of her complaints and her refusal to give in to her supervisor’s sexual

advances, in violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights

Act of 1991, 42 U.S.C. § 2000(e) et seq.

71.    Ms. Wilson has been discriminated against by Defendant and retaliated against for seeking

accommodation of a disability in violation of the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq.

72.    ICCG has also violated the ADA by failing and refusing to engage in the requisite, good

faith, interactive process with respect to accommodating Ms. Wilson’s disability.

73.    Ms. Wilson has suffered and continues to suffer mental anguish and severe emotional

distress as a proximate result of the actions and inactions of Defendant.

74.    Defendant ICCG’s agents and employees acted with the intent of causing, or in reckless

disregard of the probability, that their actions would cause Ms. Wilson severe emotional distress.

75.    Ms. Wilson has suffered financial losses including, among other things, lost wages, and an

obligation for attorneys’ fees and costs of bringing suit as a proximate result of the actions and

inactions of Defendant.




                                                10
         Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 11 of 13



                                            COUNT I
                        Sex Discrimination, Harassment and Retaliation
      (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq.)

76.     Plaintiff Shelby Wilson repeats and incorporates by reference the allegations of all

preceding paragraphs as if fully set forth at length herein.

77.     Based on the foregoing, Defendant engaged in unlawful employment practices in violation

of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C.

§ 2000(e) et seq.

78.     In discriminating against, and harassing Ms. Wilson because of her sex, and retaliating

against Ms. Wilson for her complaints about discrimination and harassment, and for her refusal to

give in to the sexual advances of her supervisor, Mr. Nicholson, Defendant violated Title VII.

79.     Defendant’s violations were intentional and willful.

80.     Defendant’s violations warrant the imposition of punitive damages.

81.     As a direct result of the unlawful employment practices engaged in by Defendant, Plaintiff

Shelby Wilson has sustained a loss of earnings, severe emotional and psychological distress, loss

of self-esteem, loss of future earning power, as well as back pay, front pay and interest due thereon.

                                          COUNT II
         Disability/Perceived Disability Discrimination, Harassment and Retaliation
              (The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.)

82.     Plaintiff Shelby Wilson repeats and incorporates by reference the allegations of all

preceding paragraphs as if fully set forth at length herein.

83.     Based on the foregoing, Defendant has engaged in unlawful employment practices in

violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.




                                                 11
         Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 12 of 13



84.     In discriminating against and harassing Ms. Wilson on the basis of disability and/or

because Defendant perceived Ms. Wilson to be disabled, and by retaliating against her for seeking

accommodations of her disability, Defendant violated the ADA.

85.     In further violation of the ADA, Defendant failed and/or refused Ms. Wilson’s requests for

accommodation of her disability, failed to engage in a good faith, interactive process with respect

to Ms. Wilson’s requests for accommodation.

86.     Said violations were intentional and willful.

87.     Said violations warrant the imposition of punitive damages.

88.     As the direct and proximate result of Defendant’s violations of the Americans with

Disabilities Act, Plaintiff Shelby Wilson has sustained a loss of earnings, severe emotional and

psychological distress, loss of self-esteem, loss of future earning power, as well as back pay, front

pay, and interest due thereon, and has incurred attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

89.     Plaintiff Shelby Wilson repeats and incorporates by reference the allegations of all previous

paragraphs as if fully set forth at length herein.

        WHEREFORE, Plaintiff Shelby Wilson respectfully requests that this Court enter

judgment in her favor and against Defendant, and Order:

            a. Appropriate equitable relief;

            b. Defendant to compensate Plaintiff with a rate of pay and other benefits and

                emoluments of employment to which she would have been entitled had she not been

                subjected to unlawful discrimination, harassment and retaliation;

            c. Defendant to compensate Plaintiff with the wages and other benefits and

                emoluments of employment lost due to Defendant’s unlawful conduct;




                                                     12
      Case 2:19-cv-02198-RBS Document 1 Filed 05/21/19 Page 13 of 13



         d. Defendant to pay Plaintiff punitive damages;

         e. Defendant to pay Plaintiff compensatory damages for future pecuniary losses, pain

            and suffering, inconvenience, mental anguish, loss of employment and other

            nonpecuniary losses as allowable;

         f. Defendant to pay Plaintiff’s costs of bringing this action, including, but not limited

            to, Plaintiff’s reasonable attorneys’ fees;

         g. Plaintiff be granted any and all other remedies available; and

         h. Such other and further relief as is deemed just and proper.

                                      JURY DEMAND

     Plaintiff Shelby Wilson hereby demands trial by jury as to all issues so triable.




                                                By: ______________________________
                                                     Christopher A. Macey, Jr., Esquire
                                                     Bell & Bell LLP
                                                     1617 John F. Kennedy Boulevard
                                                     Suite 1254
                                                     Philadelphia, PA 19103
                                                     (215) 569-2500

                                                     Attorneys for Plaintiff Shelby Wilson
Dated: May 21, 2019




                                              13
